United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2406
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2010 appellant, through counsel, filed a timely appeal from the
August 25, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective March 14, 2010 as she had no further employment-related disability.
On appeal, appellant’s counsel contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 26, 2008 appellant, then a 32-year-old mail handler, filed an occupational
disease claim alleging that her degenerative disc disease was caused by heavy lifting, pushing
and constant walking and standing on concrete as part of her federal duties. On May 14, 2008
OWCP accepted her claim for aggravation of lumbar degenerative disc disease. It paid
compensation for total disability and medical benefits.
Appellant was treated by Dr. Stephen Heis, a Board-certified physiatrist. In a report
dated April 9, 2009, Dr. Heis stated that he saw appellant in follow-up regarding her
degenerative disc disease of the lumbar spine at L5-S1 level, with grade 1 spondylolisthesis and
bilateral pars defects. He noted that appellant did not improve after lumbar epidural steroid
injection or after facet joint injections. Dr. Heis had medial branch blocks performed to see how
this would help with her pain, but she did not obtain any benefit from this procedure. He stated
that appellant’s low back pain was aggravated by her daily activities due to her L5-S1
spondylolisthesis. It was primarily in the lumbosacral junction area and aggravated by sitting or
standing greater than a half-hour or walking greater than one hour. Dr. Heis further noted that
twisting also aggravated her back but that stretching, lying down and applying heat decreased her
pain along with medication. He kept appellant off work. Dr. Heis noted that she was waiting to
consult a surgeon since conservative treatment had failed.
OWCP referred appellant to Dr. Richard Sheridan, a Board-certified orthopedic surgeon,
for a second opinion. In a June 29, 2009 report, Dr. Sheridan found that appellant’s accepted
aggravation of lumbar degenerative disc disease had resolved. He stated there was no diagnosed
condition medically connected to her accepted lumbar condition and employment injury, and that
she had a normal low back and lower extremities on examination. Dr. Sheridan opined that it
was medically probable that appellant’s work-related injury had resolved and that her current
condition was due to the natural progression of the disease, a nonwork-related condition. He
found that her subjective complaints were not consistent with the objective findings, although he
did note that she provided a concerted effort through all phases of the evaluation. Dr. Sheridan
noted that appellant did not have any physical limitations or any work restrictions attributable to
her preexisting condition.
OWCP found a conflict in medical opinion between appellant’s treating physician,
Dr. Heis, and the second opinion physician, Dr. Sheridan, with regard to other ongoing residuals
from the employment injury and work limitations. It referred her to Dr. Arthur Lee, a Boardcertified orthopedic surgeon, selected as the impartial specialist. In a report dated December 22,
2009, Dr. Lee noted that, from a historical perspective, appellant sustained a temporary
aggravation of grade 1 spondylolisthesis at L5-S1 on or about March 18, 2008. He stated that
she had completely recovered from any aggravation and had no permanent residuals. Dr. Lee
noted that appellant had a normal objective examination. He stated that a magnetic resonance
imaging (MRI) scan demonstrated a remote pars interarticularis defect at L5-S1 with associated
grade 1 spondylolisthesis; but this condition was a developmental one and not related to any sort
of traumatic event. Dr. Lee noted that there were essentially two etiologies to spondylolisthesis
and pars defects, the most common being the development of this condition early in life without
a specific traumatic event. He found this to be the case for appellant based on the initial
March 19, 2008 diagnostic study. Dr. Lee noted that the second potential etiology for pars

2

interarticularis defects was a specific traumatic event; but such injuries were extremely rare and
required a violent injury, such as high speed motor vehicle accidents or other serious high energy
injury. He noted that the MRI scan would then show surrounding edema and classic findings for
an acute injury which were not present in appellant’s case. Based on her para interarticularis
defects, appellant went on to develop degenerative disc disease at L5-S1 to a very mild degree.
He noted that work activity was not going to change the natural history of appellant’s lumbar
spine simply because she had to do lifting. Dr. Lee opined that appellant had temporarily
developed an aggravation of her preexisting condition, but her work did not permanently alter or
change the course of the disease. He was in complete agreement with Dr. Sheridan’s comment
that appellant’s accepted aggravation of degenerative disc disease at L5-S1 had resolved. He
noted that appellant’s preexisting degenerative disc disease would occasionally cause her
symptoms that required treatment, but that her employment played no significant role
whatsoever with respect to her need for any ongoing treatment. Dr. Lee noted that he would not
place any restrictions or limitation on appellant based upon any injury she sustained to her
lumbar spine at the workplace. He noted that there was a fairly remarkable discrepancy between
her subjective complaints, objective findings and response to treatment.
On January 29, 2010 OWCP issued a notice of proposed termination of medical and
wage-loss compensation benefits finding that the weight of the medical evidence established that
appellant had no continuing disability from the work-related aggravation of her lumbar
degenerative disc disease.
In a January 28, 2010 report, Dr. Heis restated his opinion that appellant did not improve
after her facet joint injections, lumbar epidural steroid injections or medial branch blocks.
Appellant continued to have low back complaints aggravated by her daily activities due to the
L5-S1 spondylolisthesis. Dr. Heis disagreed with the impartial evaluation by Dr. Lee. He noted
that Dr. William Tobler, a Board-certified neurosurgeon, recommended surgery to fuse the L5S1 spine to treat her spondylolisthesis and he agreed with this recommendation. Dr. Heis
reiterated that appellant should remain off work. On February 10, 2010 he indicated that
appellant could return to work with light-duty restrictions of lifting no more than 20 pounds
occasionally and 10 pounds frequently for the next three months.
By decision dated March 3, 2010, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective March 14, 2010.
On March 22, 2010 appellant, through her attorney, requested a telephonic hearing before
OWCP’s hearing representative. In a March 1, 2010 report, Dr. Heis noted that appellant
continued to experience severe pain. He released appellant to light-duty work in order to
maintain her eligibility for health insurance pending her appeal. Dr. Heis stated that appellant
could tolerate light-duty work. In an April 26, 2010 report, he supported surgery to stabilize her
lumbar spine and stated that returning to work would make her pain worse until she underwent
this procedure. Dr. Heis disagreed with Dr. Sheridan’s conclusion that appellant’s work-related
condition had resolved since appellant continued to have pain at the L5-S1 level due to her
spondylolisthesis caused by her degenerative disc disease, which he indicated was a work-related
condition. He also disagreed with Dr. Lee. Although appellant’s condition may have preexisted
the onset of her pain, it was asymptomatic until her repetitive work activities made her back
condition worse by aggravation. Dr. Heis further noted that appellant’s work activities

3

contributed to arthritis and degeneration at the L5-S1 level due to her repetitive lifting. He noted
that appellant’s claim was allowed for aggravation of lumbar degenerative disc disease at the L5S1 level, which became worse with her work activities and the normal aging process. Although
Dr. Lee stated that appellant had resolution of her aggravation of degenerative disc disease; it
was still present and had not improved. Dr. Heis reiterated that appellant needed a surgical
fusion to resolve her pain.
At the hearing held on June 9, 2010, appellant’s attorney argued that the reports of
Dr. Lee and Dr. Sheridan should be rejected as they were defective and of no evidentiary value.
Counsel argued that the opinion of Dr. Heis should be given weight as he was the treating
physician and his opinion was very detailed.
By decision dated August 25, 2010, OWCP’s hearing representative affirmed the
March 3, 2010 decision terminating appellant’s benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminated compensation
without establishing that the disability ceased or was no longer related to the employment.2
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.6 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.7

2

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001); see also C.B., Docket No. 101623 (issued April 11, 2011).
3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

5

Id.

6

5 U.S.C. § 8123(a).

7

R.C., 58 ECAB 524 (2007); Pamela K. Guesford, supra note 4.

4

ANALYSIS
OWCP accepted that, as a result of her federal duties, appellant sustained an aggravation
of her lumbar degenerative disc disease. It paid wage-loss compensation and medical benefits.
OWCP may not terminate compensation without establishing that her disability ceased or was no
longer related to her employment.8 It may not terminate medical benefits without showing that
appellant no longer has residuals from the accepted injury that require further treatment.9
The Board finds that a conflict in medical opinion arose between Dr. Heis, appellant’s
treating physician, and Dr. Sheridan, the second opinion physician, with regard to whether she
remained disabled and had residuals of the accepted employment injury. Dr. Heis found
appellant disabled due to residuals of her work injury. He noted his agreement with Dr. Tobler
that she would benefit from spinal fusion surgery. Dr. Sheridan opined that appellant’s workrelated back condition had resolved and that her current condition was due to the natural
progression of the preexisting degenerative disease. He noted that her work aggravation was
temporary and had ceased. In order to resolve the conflict, OWCP referred appellant to Dr. Lee
for an impartial medical opinion, pursuant to 5 U.S.C. § 8123(a).
In a well-rationalized opinion, Dr. Lee noted that from a historical perspective, appellant
sustained a temporary aggravation of grade 1 spondylolisthesis at L5-S1 on or about March 18,
2008, but that she had completely recovered from any aggravation and was now left with no
permanent sequela. He noted that she had a normal objective examination. Dr. Lee noted that
appellant’s MRI scan did demonstrate a remote pars interarticularis defect at L5-S1 with
associated grade 1 spondylolisthesis but stated that this condition was a developmental one and
not related to any traumatic event. He explained his conclusion by noting that there were
essentially two etiologies to spondylisthesis and pars defects and that by far the most common is
the development of this condition early in someone’s life without any specific traumatic event,
which he stated was obviously the case for appellant as her MRI scan noted changes that were
remote and nothing acute. Dr. Lee indicated that the second potential etiology for pars
interarticularis defects is a specific traumatic event, but that these changes were extremely rare
and required an acute injury which was not present in his case. He explained that appellant’s
work history would not change the natural history of appellant’s lumbar spine simply because
she had to do lifting. Although Dr. Lee agreed that appellant had temporarily developed an
aggravation of her preexisting condition, her work did not permanently change her condition and
played no role with respect to her need for any ongoing treatment. He provided a wellrationalized opinion finding that appellant no longer had residuals as a result of his accepted
work-related condition. As the case was referred to Dr. Lee as an impartial medical examiner to
resolve the conflict in the medical evidence, his well-rationalized opinion represents the special
weight of the medical evidence and the Board finds that OWCP properly terminated appellant’s
compensation benefits.10

8

Mary A. Lowe, 52 ECAB 223 (2001).

9

T.P., supra note 4.

10

R.C., supra note 7.

5

After OWCP terminated appellant’s wage-loss compensation and medical benefits
effective March 14, 2010, appellant submitted new medical evidence in the form of reports by
Dr. Heis. In a March 1, 2010 report, Dr. Heis repeated his earlier conclusions but released
appellant to return to light-duty work so that she could maintain her eligibility for health
insurance. In his April 26, 2010 report, he noted that appellant’s pain would not resolve until she
undergoes surgery to stabilize her lumbar spine. Dr. Heis did not believe that appellant’s workrelated condition had resolved, noting that appellant continued to have pain at the L5-S1 level
due to her spondylolisthesis caused by her degenerative disc disease at L5-S1 which was a work
condition. He specifically opined that appellant’s allowed diagnosis of aggravation of lumbar
degenerative disc disease at L5-S1 was aggravated by her work activity. Dr. Heis noted that
appellant was asymptomatic until her repetitive work activity at the employing establishment
made her L5-S1 level worse. He stated that, although Dr. Lee indicated that appellant had
resolution of her aggravation of degenerative disc disease at L5-S1, in reality the degenerative
disc at L5-S1 was still present and not improved. Dr. Heis further indicated that the fact that
appellant’s treatments have not helped her evince a deep structural problem that will not resolve
with temporary injections, medication or therapy.
The Board finds that the new medical evidence submitted by appellant is not sufficient to
meet her burden of proof to show that she has continuing disability causally related to her work
injury after March 14, 2011. Dr. Heis essentially reiterated his findings and conclusions that
appellant’s work-related injury had not resolved. As he had been on one side of the conflict in
the medical opinion that the impartial specialist, Dr. Lee, resolved, his report is insufficient to
overcome the weight accorded the impartial specialist or to create a new medical conflict absent
any new findings and rationale in support of causal relationship.11
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation and medical
benefits effective March 14, 2010 as she had no further employment-related disability.

11

J.S., Docket No. 10-1829 (issued April 8, 2011); E.J., Docket No. 10-1680 (issued April 6, 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2010 is affirmed.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

